Citation Nr: 0717646	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left wrist sprain, post traumatic left 
wrist arthritis and status post left carpal tunnel release.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar paravertebral myositis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986 and from September 1990 to June 1991.  He had active 
duty for training with the Army Reserves from June 28, 1998 
to July 12, 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

A document received after this case was certified to the 
Board suggests that the veteran might be seeking service 
connection for a nerve condition and a skin condition.  As 
these issues have not been procedurally developed, the Board 
is referring them to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  A right wrist condition is not shown to be related to the 
veteran's active duty service.

2.  The veteran's service-connected left wrist sprain, post 
traumatic left wrist arthritis and status post left carpal 
tunnel release is manifested by no major functional impact. 

3.  The veteran's service-connected lumbar paravertebral 
myositis is manifested by no more than pain on extremes of 
motion and two short incapacitating episodes in the previous 
year.


CONCLUSIONS OF LAW

1.  The veteran's right carpal tunnel syndrome is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left wrist sprain, post traumatic left wrist arthritis and 
status post left carpal tunnel release have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.71a, 4.124a, Diagnostic Code 5215-8515 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
lumbar paravertebral myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5021-5292 (prior to September 26, 
2003), Diagnostic Codes 5235 to 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a July 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims herein are 
denied, and disability ratings and effective dates will not 
be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private medical records.  The veteran was 
also afforded VA medical examinations in furtherance of his 
claims.  There is no indication in the record that there is 
any outstanding relevant evidence that has not been added to 
the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Service Connection Right Wrist

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

While on active duty for training in July 1998, the veteran 
suffered a strained right forearm with possible neuritic 
pain.

In May 2003, very mild right carpal tunnel syndrome was 
diagnosed.  

A September 2003 VA medical examination report reflects that 
the examiner reviewed the entire claims file to include 
records from the veteran's period of active duty for training 
in 1998.  The examiner explained that carpal tunnel syndrome 
was an occupational disease that occurred over time among 
factory workers, secretaries, letter handles, and members of 
other professions requiring repeated flexion of the wrists.  
The Board notes that the veteran works as a mailman.  The 
examiner opined that carpal tunnel syndrome could not be 
sustained during a two week period of training.  The 
examiner, therefore, opined that the veteran's right carpal 
tunnel syndrome was unrelated to his in-service right arm 
injury.

The Board notes that aside from the September 2003 VA medical 
opinion, there is no other competent medical evidence 
addressing the issue of the etiology of the veteran's right 
carpal tunnel syndrome.  Thus, because the only competent 
medical opinion reflects no nexus between the veteran's in-
service right upper extremity injury and his right carpal 
tunnel syndrome, service connection for right carpal tunnel 
syndrome is denied.  38 C.F.R. § 3.303.  The Board observes 
that the veteran might well believe there is a causal 
relationship between his right carpal tunnel syndrome and 
service.  The veteran, however, is not shown to be competent 
to render medical opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

As the only competent evidence in this case is unfavorable, 
the preponderance of the evidence is against the claim.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2006) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2006) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2006).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Left wrist sprain, post traumatic left wrist arthritis and 
status post left carpal tunnel release

The veteran's service-connected left wrist sprain, post 
traumatic left wrist arthritis and status post left carpal 
tunnel release has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5215-8515.  38 C.F.R. 
§§ 4.20, 4.71a, 4.124a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
wrist motion, for both major and minor hands, is rated as 10 
percent disabling, for both palmar flexion limited in line 
with the forearm, and for dorsiflexion less than 15 degrees.  

Diagnostic Code 8515 (paralysis of the median nerve) provides 
a 70 percent disability rating for the major extremity, and a 
60 percent rating for the minor extremity, if paralysis is 
complete.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a fist; index 
and middle fingers remain extended; inability to flex the 
distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

If paralysis is incomplete, the diagnostic code provides a 50 
percent rating for severe disability in the major extremity, 
and a 40 percent rating for severe disability in the minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
rating applies for the major extremity and a 20 percent 
rating applies for the minor extremity.  A 10 percent 
disability rating is applicable for mild incomplete paralysis 
of either extremity.  Id.

The Board observes that the terms "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2006).

In August 2003, the veteran's left wrist was examined by a VA 
examiner.  On examination, the veteran complained of constant 
severe left wrist pain with radiation to the arm and hand 
associated with frequent welling, cramping, numbness, and 
discoloration of the hand.  The veteran also indicated loss 
of strength of the left hand.  The veteran avoided activities 
that precipitated pain; however, he denied any absences from 
work during the previous year that were related to flare-ups 
of his service-connected left wrist disability.  Flare-ups, 
apparently, occurred during off hours.  On objective 
examination, the examiner noted a nontender scar of the left 
wrist.  The veteran could touch the tip of his thumb and the 
tips of all fingers.  He could touch the medial transverse 
fold of the palm with his fingers.  The examiner observed no 
ape or griffin claw deformity.  He could spread his fingers 
and do the reverse.  There was no atrophy of the left hand, 
and the examiner observed that the veteran had a full-time 
job as a letter carrier since 1998.  The veteran's left 
carpal tunnel syndrome did not limit the veteran's ability to 
perform his job-related duties.  Left wrist range of motion 
was from zero to 60 degrees of flexion and extension.  The 
veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Indeed, no acute flare-ups 
of pain caused impairment in the previous year.  There was no 
major functional impact that was due to the veteran's 
service-connected disability.  The examiner diagnosed left 
wrist sprain with post-traumatic arthritis, status post left 
carpal tunnel syndrome release.

The veteran is already in receipt of the maximum rating 
available under Diagnostic Code 5215, and no further 
compensation is due under that provision.  38 C.F.R. § 4.71a.  
The only other orthopedic diagnostic code pertaining to the 
wrist is Diagnostic Code 5214, dealing with ankylosis of the 
wrist.  Id.  The Board need not consider entitlement to 
increase under Diagnostic Code 5214 because the veteran has 
not been shown to suffer from ankylosis of the left wrist.

No further compensation is warranted under Diagnostic Code 
8515.  38 C.F.R. § 4.124a.  No paralysis of any sort was 
noted on the latest VA medical examination report.  In any 
event, the veteran's left wrist disability cannot be 
considered anything but mild, as he is able to perform his 
duties as a letter carrier, which would presumably be 
curtailed if his left wrist disability was moderate in 
nature.

No further compensation is warranted under DeLuca.  
Functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements has not been shown.  Furthermore, excess 
fatigability, weakened movement, and incoordination of the 
left wrist have not been shown.  DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45.  

The Board notes that evidence has indicated a scar on the 
left wrist.  Scarring is a separate and distinct 
manifestation that is ratable under differing codes, no bar 
to the assignment of a separate rating is found.  See 38 
C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left wrist scarring is deep or 
causes limitation of motion, such that a compensable rating 
is assignable under Diagnostic Code 7801.  38 C.F.R. § 4.118 
(2006).  Similarly, evidence that the scarring covers an area 
greater than 144 square inches is lacking, and, thus, a 
compensable rating under Diagnostic Code 7802 is not in 
order.  Id.  There is no evidence that the veteran's left 
wrist scar is unstable, and a compensable evaluation under 
Diagnostic Code 7803 would not be warranted.  Id.  The 
veteran's left wrist scar was not painful on examination, and 
Diagnostic Code 7804 is inapplicable.  Id.  Finally, it is 
not shown by recent examination or record of treatment that 
the veteran's left wrist scarring is productive of any 
limitation of function, as required by Diagnostic Code 7805.  
Id.  That being the case, it is concluded that a 
preponderance of the evidence shows that the healed scar over 
the veteran's left wrist is not of such a nature or severity 
as to warrant the assignment of a separate compensable 
schedular evaluation. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected left wrist sprain, post traumatic left 
wrist arthritis and status post left carpal tunnel release 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service-connected lumbar paravertebral myositis

The veteran's service-connected lumbar paravertebral myositis 
has been rated 20 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5021-5292 
(effective before September 26, 2003).  See also 38 C.F.R. 
§ 4.20.  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected lumbar spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
VAOPGCPREC 3-2000.

Former Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar) provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5021 (2006), 
myositis is to be rated on limitation of motion of the 
affected part as degenerative arthritis.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
evaluation is warranted for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5235 to 5242 or 5243 if 
intervertebral disc syndrome is rated under the General 
Rating Formula.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Intervertebral disc syndrome may be alternatively rated.  The 
current schedule for evaluating intervertebral disc syndrome 
provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

The veteran's spine was last examined is August 2003.  No 
other contemporaneous evidence regarding the state of his low 
back is available.

On examination, the veteran reported constant moderate-to-
severe low back pain with radiation and numbness of the legs.  
Low back pain precipitating factors included bending, 
lifting, and sleep.  Analgesics and heating pads alleviated 
symptoms.  During the previous year, the veteran had two 
flare-ups of low back symptomatology.  These caused him to 
miss work.  The veteran was able to walk unaided.  The 
veteran, however, used a lumbosacral orthosis for low back 
protection but not for pain control.  The veteran could walk 
15 to 20 minutes, and he had no history of unsteadiness or 
falls.  He could perform the activities of daily living.  The 
veteran, however, found driving long distances difficult.  
The veteran indicated that he could not carry a mail bag.  He 
could not do yard chores or wash his car.  The veteran 
asserted that he had been working as a letter carrier since 
1988 in a full-time capacity.  The veteran's posture and gait 
were normal on examination.  Low back range of motion 
consisted of forward flexion to 70 degrees.  Lateral flexion 
and rotation were to 30 degrees.  There was pain on the final 
degree of range of motion.  Range of motion was additionally 
limited by moderate pain, fatigue, weakness, and lack of 
endurance.  There was moderate tenderness to palpation of the 
lumbar area.  There were no fixed deformities of the back.  
There was diminished pinprick and smooth sensation in both 
L2-L3 dermatomes of the legs.  There was no muscle atrophy.  
The examiner diagnosed lumbar paravertebral myositis.

Under the current criteria, a 40 percent evaluation is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  
A 40 percent evaluation for the veteran's low back disability 
would entail forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The veteran's forward flexion is to 70 
degrees, and no ankylosis of the thoracolumbar spine has been 
noted.  Thus, the criteria for a 40 percent evaluation under 
the current criteria for rating disabilities of the spine are 
not for application.

The Board will turn to the spinal rating criteria in effect 
before September 26, 2003.  

Under former Diagnostic Code 5292, limitation of motion 
lumbar spine, a 40 percent evaluation is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).  A 40 percent evaluation under this provision 
would necessitate severe lumbar limitation of motion, and 
severe limitation of motion has not been shown.  Indeed, the 
veteran is able to bend to 70 degrees, and can perform his 
letter carrier duties on a full-time basis with minimal 
absenteeism.  Surely, the duties of a letter carrier would be 
precluded with severe lumbar limitation of motion.

Potentially applicable are Diagnostic Codes 5294 and 5292, 
sacroiliac strain and lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 and 5295 (prior to September 26, 2003).  
Both provisions are rated under the same criteria.  A 40 
percent rating under these provisions would require 
demonstrated severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  None of 
these symptoms has been clinically identified.  

Other than the former Diagnostic Code 5293 (intervertebral 
disc syndrome), no other Diagnostic Codes in effect before 
September 26, 2003 is applicable.  Diagnostic Code 5285 
entails residuals of vertebral fractures, of which the 
veteran does not suffer.  Diagnostic Code 5286 entails 
complete bony fixation of the spine, which has not been 
observed on examination.  Diagnostic Code 5289 deals with 
ankylosis of the lumbar spine.  This has not been shown.

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

A 40 percent evaluation is not for application herein because 
although the veteran had two incapacitating episodes during 
the year preceding the latest VA spinal examination, they 
were not said to have had a total duration of at least four 
weeks.  A 40 percent evaluation under this version of 
Diagnostic Code 5293, therefore, is not warranted.  Id.  The 
current version of Diagnostic Code 5243, intervertebral disc 
syndrome, is essentially identical to the regulation just 
discussed.  Thus, the Board concludes that an increased 
rating under Diagnostic Code 5243 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  The Board concludes that no further 
compensation is warranted under these provisions because any 
functional loss due to pain and weakness caused no 
significant disability beyond that which was reflected on 
range of motion measurements.  The veteran is able to perform 
the activities of daily living and work as a letter carrier.  
He has indicated that he cannot carry the letter bag, but the 
Board does not find this assertion to be indicative of 
functional loss, as the veteran is able to perform his duties 
that include, presumably, carrying or in some fashion 
transporting the letters he is delivering.  As well, no 
material weakened movement, excess fatigability, or 
incoordination has been shown.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, the veteran has maintained full-
time employment in a physically demanding job for almost two 
decades.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, supra; Shipwash, 8 
Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


